Mr. Justice Audrey
delivered the opinion of the court.
Monserrate Pérez and Justino Maldonado pleaded as one of the grounds of their appeal from the judgment of conviction that the complaint does not charge a crime because it alleges only that the accused “unlawfully, wilfully and maliciously éntered the house of the complainant without the express or tacit consent of the complainant ...” when the law punishes the entering of another’s domicile against the express will of the tenant.
That ground of the appeal is well pleaded, inasmuch as what is penalized by section 371 of the Penal Code, as amended in 1906, is the act of entering another person’s domicile “against the express consent (sic) of the tenant,” and the allegation of the complaint that the accused entered without the consent of the complainant does not meet the statutory provision that it was against her will. It is one thing to enter without consent and another to enter against the express will Avhich presupposes a previous refusal of the tenant to allow the entrance.
■ For this reason the judgment appealed from must be reversed.